DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 23 December 2021. Claims 16, 19, 20, 92, 96, 97, 134, 135, and 154 are pending:
Claims 1-15, 17, 18, 21-91, 93-95, 98-133, and 136-153 have been canceled;
Claims 19 and 20 have been withdrawn;
Claims 16 and 134 have been amended; and
new Claim 154 has been added.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
Claim 16 is objected to because of the following informalities:
“…and the spacer monomer is an anionic or cationic monomer
Claim 97 is objected to because of the following informalities:
The “by weight” phrase in “2.0 wt% by weight” is redundant.
Claim 134 is objected to because of the following informalities:
“The functionalized particulate support material of claim 16” is recited; however, Claim 16 is directed to “A polymer containing material”; please amend as “The polymer containing material 
Claim 135 is objected to because of the following informalities:
“The polymer containing material 
Claim 154 is objected to because of the following informalities:
“The polymer containing material .
Appropriate correction is required.

Claim Rejections - 35 USC § 112


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 92, 96, 97, 134, 135, and 154 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 16, it is unclear what the following limitation is modifying: “that is the reaction product of a first functional group on the first surface functionalizing compound and a spacer monomer” in the phrase “the first surface functionalizing compound also being bound to a polymer backbone that is the reaction product of a first functional group on the first surface functionalizing compound and a spacer monomer”. As claimed, this limitation is modifying “a polymer backbone”; however, based on interpretation of the invention, the Examiner assumes Applicant intends this limitation to modify the binding of the first surface functionalizing compound to the polymer backbone. However, this limitation in question inaccurately represents the latter interpretation, i.e., the binding of polymers is not a “reaction product” per se. This ambiguity and grammatically awkward construction renders the claim indefinite for failing to particularly point out or distinctly claim the subject matter of the invention. The Examiner suggests amending as: “the first surface functionalizing compound also being bound to a polymer backbone by reacting a first functional group on the first surface functionalizing compound and a spacer monomer”. Claims 92, 96, 97, 134, and 135 are also rejected due to their dependence on Claim 16.
	Regarding Claim 154, there is insufficient antecedent basis for “The functionalized particulate support material of Claim 1”. Claim 1 has been canceled. The Examiner will assume Applicant intended Claim 16.
	Regarding Claim 154, there is insufficient antecedent basis for “said first set of functional groups”. No such “first set” has been introduced in any claims. The Examiner will assume Applicant intended to reference “a first functional group” introduced in Claim 16. 

Claims 16, 92, 96, 97, 134, and 135 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
Regarding Claim 16, the claimed “spacer monomer” involved in the reaction with a first functional group on the first surface functionalizing compound is not associated with any other element. Presumably, the spacer monomer extends from the particle surface; however, this is not explicitly claimed. Claims 92, 96, 97, 134, and 135 are also rejected due to their dependence on Claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16, 92, 96, 97, 134, 135, and 154 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GIBSON et al. (US PGPub 2008/0185333 A1) in view of KAMATH et al. (Cereal Chem. 75, 4, 1998, pg. 484-487) and further in view of SCHUTIJSER (US Patent 4,415,631).
	Regarding Claim 16, GIBSON discloses a silane-treated silica filter media useful for the treatment of biological samples (p0025, p0038, p0039, p0041). The filter media comprises a structured silica material as substrate (p0042) and is functionalized with silanes (p0048). A plurality of suitable silanes is covalently bonded to hydroxyl-bearing porous silica filter media particles (p0054) through the condensation reaction of hydrolysable groups on the silanes with hydroxyl groups on the surface of the particles (p0069). Specific silanes suitable for treating the silica filter media include those having epoxy and methacrylate moieties, such as 3-glycidoxypropyltrimethoxysilane (contains oxyethylene groups; i.e., a second surface functionalizing compound… providing a second set of functional groups comprising hydrophilic functional groups) and 3-(trimethoxysilyl)propyl a first surface functionalizing compound… a first functional group selected from the group consisting of vinyl groups…), respectively (i.e, wherein said first surface functionalizing compound and said second surface functionalizing compound are different; p0054-0056). It is recognized that these surface functionalizing compounds contain functional groups capable of hydrolyzing to react with hydroxyl groups on the silica filter media particles. Finally, GIBSON discloses the silica filter media substrate is in the form of a sphere or of particulate form (i.e., a functionalized particulate support material; p0047, p0008).
	GIBSON is deficient in disclosing the silica exhibits a particle size from about 10 µm to about 120 µm.
	However, particle size is considered a result-effective variable by one of ordinary skill in the art prior to the time the invention was made because the treatment efficiency of filter media is known to be dependent on various factors, among which surface area (and hence, particle size) is of particular significance (p0008-0009). Absent showings of unexpected results or criticality to the claimed particle size range of from about 10 µm to about 120 µm, one of ordinary skill in the art prior to the time of the invention would have optimized by routine experimentation the particle size of the functionalized media of GIBSON to obtain a desired surface area and treatment efficiency. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
GIBSON is deficient in disclosing the silica filter media comprises a silica gel particle.
However, GIBSON further discloses the use of rice hull ash, given the advantages of having larger surface area and more porous-channeled structure compared with other loose silica filter media, to produce a structural silica material byproduct (p0042). As has been long-known in the art, silica gel can be generated from rice hull ash by a much more cost-effective process than traditional silica gel synthesis methods (§Introduction, pg. 484, par. 2). Indeed, the process for producing silica gel from rice hull ash is a rapid, simple, and requires low energy (§Conclusions, pg. 487). Even further, the processing of rice hull ash to produce silica gel reduces impurities from rice hull ash byproducts which would otherwise interfere with separations, which is especially important in pharmaceutical industries (§Introduction, pg. 484, par. 1). Thus, it would have been obvious to one of ordinary skill in the art prior to the time of the invention to use a silica gel derived from rice hull ash for the silane-treated silica filter media of GIBSON as suggested by KAMATH.

SCHUTIJSER discloses a very stable support material suitably employed in chromatography (c1/43-46). The support comprises porous, inorganic silanized particles onto which a stationary phase is covalently bonded via polymerization of vinyl monomers to surface hydroxyl groups of the support material (c1/54-c2/4). SCHUTIJSER further discloses that a spacer molecule having a reactive group (e.g., an ionic group having carboxyl groups and/or amino groups) and one or more amide groups is introduced to react with reactive groups of the vinyl monomer (c4/57-c5/2). Such a spacer molecule can be introduced by silanizing the inorganic particles to improve the subsequent covalent linkage of ligands to the as-silanized particle (c4/14-21). Organosilanes suitable for this process include molecules with glycioxypropyl siloxy groups (c4/27-33). Advantageously, this silanization with organosilanes prior to functionalization with organic stationary phase provides reactive groups that permit the covalent linkage with subsequent functional groups (c4/17-21). Thus, one of ordinary skill in the art prior to the time of the invention would have found it obvious to first functionalize the support material with an organosilane spacer monomer to introduce reactive groups capable of binding with vinyl monomers of a functional group as disclosed by SCHUTIJSER for the silane-functionalized silica filter media made obvious by modified GIBSON.
	Regarding Claim 92, modified GIBSON makes obvious the polymer containing material of Claim 16. GIBSON further discloses the silica filter media substrate is in the form of a sphere or of particulate form (i.e., a functionalized particulate support material; p0047, p0008) and comprises a structured silica material having large surface area and a porous structure (p0042). GIBSON is deficient in disclosing the porous particle has a particle size range from about 20 µm to about 120 µm and a median pore size of at least 150 Å.
	However, particle size are pore size are considered result-effective variables by one of ordinary skill in the art prior to the time the invention was made because the treatment efficiency of filter media is known to be dependent on various factors, among which surface area (and hence, particle size), porosity, and pore size are of particular significance (p0008-0009). Absent showings of unexpected results or criticality to the claimed particle size range of from about 10 µm to about 120 µm and median pore size of at least 150 Å, one of ordinary skill in the art prior to the time of the invention would have optimized by routine experimentation the particle size and median pore size of the functionalized media of modified GIBSON to obtain a desired surface area and treatment efficiency. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
	Regarding Claim 96, modified GIBSON makes obvious the polymer containing material of Claim 16. GIBSON further discloses specific silanes suitable for treating the silica filter media include those having epoxy and methacrylate moieties, such as 3-glycidoxypropyltrimethoxysilane (i.e., wherein said second set of functional groups comprises… oxyethylene groups; p0054-0056).
	Regarding Claim 97, modified GIBSON makes obvious the polymer containing material of Claim 16. Modified GIBSON is deficient in explicitly disclosing the carbon content of the first surface functionalizing compound and the second surface functionalizing compound covalently bonded directly onto said particle surface is less than or equal to about 2.0 wt% of the particulate support material.
	However, GIBSON does disclose that the amount of silanes added to the silica filter media surface may be modified by treatment time, the number of surface hydroxyls reacted, and the molecular weight of the silanes (p0064, p0067, p0068). Thus, one of ordinary skill in the art prior to the time of the invention would have optimized by routine experimentation the amount of silane groups (and thus, the carbon content of functional groups covalently bonded to the particle surface) on the functionalized filter media to obtain a desired coverage of silane-based functional groups available for interaction with soluble materials in solution. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
	Regarding Claims 134 and 135, modified GIBSON makes obvious the polymer containing material and functionalized particulate support of Claim 16. GIBSON further discloses specific silanes suitable for treating the silica filter media include those having epoxy and methacrylate moieties, such as 3-glycidoxypropyltrimethoxysilane (i.e., said second surface functionalizing compound comprises a second silane) and 3-(trimethoxysilyl)propyl methacrylate (i.e., said first surface functionalizing compound comprises a first silane), respectively (p0054-0056).
	Regarding Claim 154, modified GIBSON makes obvious the polymer containing material and functionalized particulate support of Claim 16. GIBSON further discloses that suitable silanes have the general formula (R1)xSi(R2)3-xR3 where R1 is a hydrolysable moiety including alkoxy and hydroxy groups (i.e., said second set of functional groups comprises hydroxyl groups; p0048, p0049). GIBSON further discloses a suitable silane includes 3-(trimethoxysilyl)propyl methacrylate (i.e., said first set of functional groups comprises vinyl groups; p0056).

Response to Arguments
	Applicant’s arguments filed 23 December 2021 have been fully considered but are not persuasive.
	Applicant argues that if “Gibson were to be so modified with Schutijser, it would impermissibl[y] change the principle of operation of Gibson”. Applicant states that GIBSON provides a silica-based filter media modified with silanes and that these silanes can be further reacted with well-known methods to create further new functionalities (e.g., see p0070), and that biomolecules of interest interact via electrostatic/hydrophobic/hydrophilic mechanisms with these functionalities (e.g., see p0071). Applicant argues that “if one were to modify the functional groups of Gibson to provide for the polymer groups… the functional group(s) that would bind to the biomolecule… would be gone and unable to perform this function” and thereby would “impermissibly change Gibson’s principle of operation”.
	The Examiner respectfully disagrees.
	It is acknowledged that GIBSON discloses functionalizing a silica-based particle with silanes such that the functional groups of the silanes non-covalently interact with analytes/molecules of interest in a sample. However, Applicant has misinterpreted the modifications proposed by the secondary art SCHUTIJSER. As explained in the above prior art rejections, SCHUTIJSER discloses the use of spacer molecules between functionalizing silanes and support media. These spacer molecules are silanizing molecules that essentially prepare the surface of the support media for functionalization with the silane ligands, i.e., by imparting to the support media more reactive groups that would, for example, better bind to the vinyl moieties of the silane ligands. Thus, modifying the silica-based filter media of GIBSON with the spacer molecules of SCHUTIJSER not only does not impermissibly change GIBSON’s principle of operation as argued by the Applicant, but instead improves the stability of the filter media of GIBSON.
	All other arguments have been indirectly addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777